          Case 2:16-cv-02963-APG-DJA Document 52 Filed 07/17/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A. and FEDERAL                      Case No.: 2:16-cv-02963-APG-DJA
   HOME LOAN MORTGAGE
 4 CORPORATION,                                      Order Setting Deadline for Proposed Joint
                                                                  Pretrial Order
 5          Plaintiffs

 6 v.

 7 COPPER CREEK HOMEOWNERS
    ASSOCIATION, et al.,
 8
             Defendants
 9
           As I stated in my prior order, defendant/counterclaimant Elizabeth Peralez’s unjust
10
   enrichment counterclaim remains pending because no one moved for summary judgment on that
11
   claim. ECF No. 50 at 2. Under the scheduling order, the proposed joint pretrial order was due 30
12
   days after a ruling on dispositive motions. ECF No. 37 at 3. More than 30 days have passed
13
   since I ruled on the pending dispositive motion. ECF No. 50. But the parties have not filed a
14
   proposed joint pretrial order on the remaining claims. I therefore direct the parties to do so by
15
   August 7, 2020.
16
           I THEREFORE ORDER that by August 7, 2020, the parties shall file a proposed joint
17
   pretrial order on the remaining counterclaim. Failure to do so will result in dismissal of the
18
   counterclaim with prejudice.
19
           DATED this 17th day of July, 2020.
20

21
                                                       ANDREW P. GORDON
22
                                                       UNITED STATES DISTRICT JUDGE
23
